Citation Nr: 1010848	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-04 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1977 and January 2003 to November 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, denying service connection for sleep 
apnea.  In July 2007, the Veteran submitted a notice of 
disagreement and subsequently perfected his appeal in 
January 2008.

In January 2010, the Veteran presented sworn testimony during 
a video conference hearing in Muskogee, Oklahoma, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to service connection for sleep apnea.

The Veteran contends that his current sleep apnea is the 
result of his active duty service.  Specifically, three 
theories of entitlement to service connection have been 
raised by the evidence of record.  First, the Veteran claims 
that his sleep apnea began while on active duty service from 
January 2003 to November 2004, and that service connection on 
a direct basis is warranted.  Alternatively, at his 
January 2010 Board hearing, the Veteran alleged that his 
sleep apnea may be related to his service-connected 
hypertension and/or hypertensive heart disease, and that 
service connection on a secondary basis is warranted.  
Additionally, a review of the claims file reflects that the 
Veteran may have experienced some symptoms of sleep apnea 
prior to his return to active duty in January 2003.  As such, 
the issue of entitlement to service connection for 
aggravation of a pre-existing disability is also raised.  
However, no VA examination has been provided to determine a 
possible nexus between the Veteran's sleep apnea and his 
active duty or his service-connected cardiovascular 
disabilities.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when there is: (1) evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, 
(3) an indication that the current disability may be related 
to the in-service event, and (4) insufficient evidence to 
decide the case.

A review of the claims file reflects that the Veteran has 
been diagnosed with sleep apnea since 2005 and has been 
prescribed a CPAP machine.

With regard to service connection on a direct basis, the 
Veteran has submitted a statement from his wife indicating 
that he did not exhibit symptoms of sleep apnea (snoring and 
interruptions in breathing while asleep) until his return to 
active duty in 2003.  The Veteran also testified at his 
January 2010 Board hearing that he did not experience such 
symptoms of sleep apnea until his 2003 return to active duty.  
He alleged that his current sleep apnea was related to 
symptoms he contends he experienced while in service.

With regard to service connection on a secondary basis, the 
claims file reflects that the Veteran is service connected 
for hypertension and hypertensive heart disease.  
Additionally, at his January 2010 Board hearing, he testified 
that he believed the sleep apnea and his two service-
connected cardiovascular disabilities were related.

Finally, with regard to service connection based on 
aggravation of a pre-service disability, treatment records 
from the Veteran's private physician, Dr. L. S. O., indicate 
that the Veteran has been prescribed CPAP.  Pre-service 
treatment records dated in 2002 indicate that the Veteran was 
seen for complaints of fatigue and possible sleep apnea.  
However, prior to re-entrance to service in 2003, the Veteran 
was not using CPAP.

In light of the above-referenced evidence, the Board finds 
that an examination and medical nexus opinion are necessary 
in order to properly resolve the claim.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009); see also McLendon, 
supra.  The examiner should address all three asserted 
theories of entitlement to service connection.  The examiner 
should also specifically consider whether the Veteran had 
sleep apnea upon entrance into service in January 2003.

As this issue is being remanded, the Board will take the 
opportunity to obtain any relevant VA treatment records not 
yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of any VA treatment records 
relating to sleep apnea should be obtained 
and added to the claims folder.  If there 
are no relevant VA treatment records, this 
should be noted in the claims file.

2.  The Veteran must be scheduled for a VA 
examination to determine the nature and 
etiology of his sleep apnea.  The examiner 
must review pertinent documents in the 
Veteran's claims file in conjunction with 
the examination.  This must be noted in 
the examination report.

The examiner must state whether the 
Veteran currently has sleep apnea and, if 
so, whether it is at least as likely as 
not that such a disability was caused or 
aggravated 


(permanently increased in severity beyond 
the natural progression of the disorder) 
by his active duty service or by any 
service-connected disability.

The examiner should specifically discuss 
the following questions:

A.	 Did the Veteran have sleep apnea 
upon his re-entrance to active duty 
service in 2003?

B.  If it is determined that the 
Veteran had sleep apnea upon entering 
service in 2003, was his sleep apnea 
aggravated (permanently increased in 
severity beyond its natural 
progression) by his active duty 
service?

C.  If it is determined that the 
Veteran did not have sleep apnea upon 
entering service in 2003, was his 
current sleep apnea otherwise caused by 
his active duty service?

D.  Was his sleep apnea caused or 
aggravated (permanently increased in 
severity beyond its natural 
progression) by his service-connected 
hypertension or hypertensive heart 
disease?

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of entitlement to service 
connection for sleep apnea should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After they have had 
an adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).

